On February 8, 2010, the Board of Commissioners on Grievances and Discipline filed a final report in *1572the office of the Clerk of this court pursuant to BCGD Proc.Reg. 11(D), in which it accepted the agreement entered into by the relator, Columbus Bar Association, and the respondent, Lewis Eugene Williams Jr. The agreement set forth the misconduct and the agreed, recommended sanction of a two year suspension with the entire two years stayed. The board recommended that the agreement be accepted. The court, sua sponte, issued an order waiving the issuance of a show cause order, and this matter was submitted to the court on the report and record filed by the board. On June 17, 2010, the court remanded this matter to the board for further proceedings. On August 17, 2010, the board filed a report accepting the amended agreement to a two-year suspension with the entire two years stayed. On consideration thereof,
It is hereby ordered by the court, sua sponte, that the recommended sanction is rejected. It is further ordered that pursuant to Gov.Bar R. V(8)(D), this cause is remanded to the Board of Commissioners on Grievances and Discipline for further proceedings, including consideration of a more severe sanction. Proceedings before this court in this case are stayed until further order of this court. Costs to abide final determination of the case.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Brown, C.J., Pfeifer, and Lanzinger, JJ., dissent.